DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,855589; and claims 1-20 of U.S. Patent No. 10,404,595.  Although the conflicting claims are not identical, they are not patentably distinct from each other because Independent claims 1, 11, 17 of the present of application are broader in scope and thus encompass the subject matter already claimed in allowed US patent application 16513605 (Subject to be published as US Patent No: 10, 855, 589 on Dec. 1, 2020); and 15/826,616 (Subject to be published as US Patent No: 10,404,595 on Sep. 3, 2019).
Specially, claims 1, 11, 17 of the parent application recites a method, apparatus, corresponding to claim 1, 10, 19 of the present of application with more details claimed in the parent application that would render the broader claims of the present of application obvious. For instance: claim recited “which when executed by a message originator, performs operations to route messages to a target device, the operations comprising: transmitting, from an application executing at the message originator, a message to be delivered to the target device via a telecommunications network, wherein the message comprises a destination address of the target device that is not routable on the telecommunications network, and wherein a node of the telecommunications network maintains a mapping between the non-routable destination address of the target device to a mapped device address associated with the target device; and upon successful delivery of the message to the target device, receiving a message delivery notification from the telecommunications network” that was conflict to claim 1, 11, 17 of the parent application. However, the claim limitations “from a message originator that calls an application programming interface (API), an incoming message to be delivered to the target device” was not make a scope of claim to change from the parent of application, because the systems and method to use an application programming interface API configured to receive non-routable identification information of a target device from an external application IoT service provider in order to make a connection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US Pub No. 2013/0010789) discloses route-map processing method and provider edge device.

Johnson et al. (US Pub No. 2018/0262388) discloses remote device deployment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920.  The examiner can normally be reached on 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC H DOAN/Primary Examiner, Art Unit 2646